19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linda Lee LOWERY;  John Floyd Lowery, Plaintiffs-Appellants,v.GENERAL MOTORS CORPORATION, Defendant-Appellee,andSpoerl's Pontiac Cadillac, Incorporated, Defendant.
No. 93-1521.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 10, 1994.Decided March 21, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-90-86-MJG)
Ransom J. Davis, Whiteford, Taylor & Preston, Baltimore, MD (Ralph M. Burnett, Burnett, Eiswert & Janes, P.A., Oakland, MD, on brief), for appellants.
James David Marbury, Piper & Marbury (Joel A. Dewey, on brief), Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and WILSON, United States District Judge for the Western District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
Plaintiffs-appellants Linda Lee and John Floyd Lowery (the Lowerys) appeal the district court's grant of summary judgment to General Motors, dismissing their products liability--design defect claim.  This action arose in the aftermath of an automobile accident in which Linda Lee was injured as result of an allegedly defective seat belt design.  The district court granted summary judgment after ruling that the Lowerys failed to produce an expert qualified to testify on the defectiveness of General Motors' seat belt design.  The district court reasoned that the Lowerys' proffered expert lacked the credentials necessary to opine on the requisite cost-benefit analysis inherent in design defect claims and none of the expert's opinions had received validation from others within the automobile industry.


2
Our review of the briefs and consideration of the arguments of the parties have revealed that this appeal is without merit.  Accordingly, we affirm the judgment of the district court for the reasons stated in that court's order.  Linda Lee Lowery, et al. v. General Motor Corp., CA No. MJG-90-86 (D. Md. January 12, 1993).


3
AFFIRMED.